Exhibit 10.14

CARA THERAPEUTICS, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of December 1,
2014, by and between Joseph Stauffer, D.O. (the “Executive”) and Cara
Therapeutics, Inc. (the “Company”).

RECITALS

A. The Company desires the association and services of Executive and his skills,
abilities, background and knowledge, and is willing to engage Executive’s
services on the terms and conditions set forth in this Agreement.

B. Executive desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.

C. This Agreement supersedes any and all prior and contemporaneous oral or
written employment agreements or arrangements between Executive and the Company
or any predecessor thereof.

AGREEMENT

In consideration of the foregoing, the parties agree as follows:

1. EMPLOYMENT BY THE COMPANY.

1.1 Position and Duties. Subject to the terms and conditions of this Agreement,
Executive shall hold the position of Chief Medical Officer. Executive’s duties
and responsibilities shall be as directed by the Company’s Chief Executive
Officer and are expected to include activities related to the following: overall
responsibility for clinical development programs, including design and conduct
of clinical trials, related site selection and management of physicians, CROs
and clinical data; Investigator Brochures, Investigational Medicinal Product
Dossiers and other documentation; primary liaison to regulatory agencies
regarding clinical development; working with the Company’s Director of
Regulatory Affairs and related personnel to ensure timely filing of clinical
applications; working with the Company’s Vice President of Research and
Development and clinical research team; attending meetings of the Company’s
Board of Directors (the “Board”) as may be necessary; participate in
communications, as necessary, with investment, analyst and other communities.
The Company reserves the right to change or modify Executive’s title and/or
duties as business needs may require. Executive shall devote Executive’s full
business energies, interest, abilities and productive time to the proper and
efficient performance of Executive’s duties under this Agreement. Executive
shall report to the Company’s Chief Executive Officer.

1.2 Location. Executive shall work primarily from the Company’s current Shelton,
Connecticut offices; provided that the Company reserves the right to require
periodic business travel. Unless directed otherwise by the Company, Executive



--------------------------------------------------------------------------------

shall be permitted to work from his home office one day per week and the Company
shall reimburse executive for expenses associated with staying overnight in the
Shelton, Connecticut area up to $85 per night, with an annual cap on such
reimbursement of $12,250.00.

1.3 Policies and Procedures. The employment relationship between the parties
shall be governed by this Agreement and by the policies and practices
established by the Company and/or its Board. In the event that the terms of this
Agreement differ from or are in conflict with the Company’s policies or
practices, this Agreement shall control.

1.4 Exclusive Employment; Agreement not to Participate in Company’s Competitors.
Except with the prior written consent of the Company, Executive will not during
employment with the Company undertake or engage in any other employment,
occupation or business enterprise. During Executive’s employment, Executive
agrees not to acquire, assume or participate in, directly or indirectly, any
position, investment or interest known by Executive to be adverse or
antagonistic to the Company, its business, or prospects, financial or otherwise,
or in any company, person, or entity that is, directly or indirectly, in
competition with the business of the Company. Ownership by Executive in
professionally managed funds over which the Executive does not have control or
discretion in investment decisions, or, as a passive investment, of less than
two percent (2%) of the outstanding shares of capital stock of any corporation
with one or more classes of its capital stock listed on a national securities
exchange or publicly traded on a national securities exchange or in the
over-the-counter market shall not constitute a breach of this Section.

1.5 Start Date. Executive’s employment with the Company shall commence on
December 1st, 2014 (the “Start Date”).

2. AT-WILL EMPLOYMENT.

Executive’s employment relationship with the Company is, and shall at all times
remain, at-will. This means that either Executive or the Company may terminate
the employment relationship at any time, for any reason or for no reason, with
or without cause or advance notice.

3. COMPENSATION AND BENEFITS.

3.1 Salary. The Company shall pay Executive a base salary at the annualized rate
of Four Hundred Thousand Dollars ($400,000.00) (the “Base Salary”), less payroll
deductions and all required withholdings, payable in regular periodic payments
in accordance with the Company’s normal payroll practices. The Base Salary shall
be prorated for any partial year of employment on the basis of a 365-day year.
The Base Salary may be adjusted from time to time in the Company’s discretion.

3.2 Hiring Bonus. On the first regularly scheduled payroll date following the
Start Date, Executive shall receive a one-time bonus in the amount of Thirty
Thousand Dollars ($30,000.00), less required withholding and deductions. In the
event Executive terminates his employment without Good Reason (as defined below)
or



--------------------------------------------------------------------------------

is terminated for cause within the 12-month period following the Start Date, he
will repay to the Company the net amount of this bonus that he received. The
Executive shall not have to repay the bonus if terminated without Cause or if
Executive resigns for Good Reason.

3.3 Performance Bonus. Executive will be eligible to earn an annual cash bonus
with a target bonus of up to 40% of his Base Salary, based on the Board’s
assessment of Executive’s individual performance and overall Company performance
against objectives to be determined by the Company and communicated to
Executive. In order to earn and receive the bonus, Executive must remain
employed by the Company through and including the bonus payout date, which will
be on or before March 15 of the year following the year for which it is paid.
The determination of whether Executive has earned a bonus and the amount thereof
shall be determined by the Board (and/or a committee thereof) in its sole and
absolute discretion. The Company reserves the right to modify the bonus criteria
and targets from year to year.

3.4 Equity. Subject to approval by the Board and subject to the terms of the
Company’s 2014 Equity Incentive Plan (the “Plan”), Executive will be granted an
option (the “Option”) to purchase 180,000 shares of the Company’s Common Stock
(the “Option Shares”). Twenty-five percent of the Option Shares will vest on the
first anniversary of the Start Date and the remaining 75% shall vest in equal
amounts at the end of each calendar month for the 36-month period following the
first anniversary of the Start Date. The exercise price of the Option will be
equal to the fair market value of the Company’s Common Stock on the date of
grant of the Option. The Option will be governed by the Plan and other documents
issued in connection with the grant. It is understood and agreed that the
Company will have no obligation to grant additional equity to Executive. The
Company will consider providing additional equity incentives to Executive as
part of its annual assessment of Executive’s performance. In the event of a
“Change in Control” (as defined below), any unvested portion of the Option
shares shall be (and shall be deemed) fully vested as of the time of the Change
in Control.

3.5 Standard Company Benefits. Executive shall, in accordance with Company
policy and the terms of the applicable plan documents, be eligible to
participate in benefits under any benefit plan or arrangement that may be in
effect from time to time and made available to similarly situated Company
employees. The Company reserves the right to modify, add or eliminate benefits
from time to time.

3.6 Expense Reimbursements. The Company will reimburse Executive for all
reasonable business expenses Executive incurs in conducting his duties
hereunder, pursuant to the Company’s usual expense reimbursement policies.

4. PROPRIETARY INFORMATION OBLIGATIONS.

As a condition of employment Executive agrees to execute and abide by the
Company’s Proprietary Information and Inventions Assignment Agreement (“PIIA”).



--------------------------------------------------------------------------------

5. TERMINATION OF EMPLOYMENT.

5.1 Termination Without Cause. In the event the Company terminates Executive’s
employment without “Cause” (as defined below), then Executive shall receive
payment for any earned but unpaid Base Salary and any accrued but unused
vacation through and including the date of termination, less applicable
withholding and deductions. In addition, provided that Executive executes a
general release of claims in favor of the Company, in a form to be provided by
the Company, which may require reasonable transition assistance,
non-disparagement and confidentiality (the “Release”), and allows such Release
to become effective, then the Company shall pay to Executive (i) an amount equal
to Executive’s then current Base Salary for (x) a period of six months, if
termination without Cause occurs on or before the first year anniversary of
employment; or (y) a period of nine months if termination without Cause occurs
after one year of employment (such applicable period is referred to as the
“Severance Period”), less applicable withholdings, payable in equal installments
over, as applicable, the six-month period or nine-month period on the Company’s
regular payroll dates beginning with the first such date following the effective
date of the Release; (ii) an amount equal to the pro-rated portion of bonus
Executive was eligible to receive at the time of the termination without Cause
(if any), payable in a lump sum on the date such bonuses are normally paid to
other executives at the Company, but in no event later than March 15 of the year
following the year for which the bonus is paid and less applicable withholdings;
and (iii) the Company shall pay the premiums of Executive’s group health
insurance COBRA continuation coverage, including coverage for Executive’s
eligible dependents, during the Severance Period; provided, however, that
(a) Executive and his eligible dependents timely elect COBRA continuation
coverage; (b) the Company shall pay premiums for Executive’s eligible dependents
only for coverage for which those eligible dependents were enrolled immediately
prior to the termination without Cause; and (c) the Company’s obligation to pay
such premiums shall cease immediately upon Executive’s eligibility for
comparable group health insurance provided by a new employer of Executive. To
receive the payments under (i), (ii), and (iii) above, Executive’s termination
must constitute a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h)) and Executive must execute and allow the Release
to become effective within sixty (60) days of Executive’s termination. Such
payments shall not be paid prior to the sixtieth (60th) day following
Executive’s termination, rather, subject to the aforementioned conditions, on
the sixtieth (60th) day following Executive’s termination, the Company will pay
Executive such payments in a lump sum that Executive would have received on or
prior to such date under the original schedule, with the balance of such
payments being paid as originally scheduled. Vesting of any unvested stock
options and/or other equity securities shall cease on the date of termination.

5.2 Additional Severance Benefit Conditions. Executive shall not receive any of
the benefits pursuant to Section 5.1 unless he executes the Release within the
consideration period specified therein, which shall in no event be more than 60
days, and until the Release becomes effective and can no longer be revoked by
Executive under its terms. Executive’s ability to receive benefits pursuant to
Section 5.1 is further conditioned upon him: returning all Company property;
complying with his post-termination obligations under this Agreement and the
PIIA; and complying with the Release, including without limitation any
non-disparagement and confidentiality provisions contained therein.



--------------------------------------------------------------------------------

5.3 Executive’s Termination for Good Reason. Executive may terminate his
employment for Good Reason (as defined below) by giving the Chief Executive
Officer thirty (30) calendar days written notice of intent to terminate, which
notice sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination. Executive’s ability to terminate for Good
Reason is contingent upon his agreement to allow the Company to remedy within
such thirty (30) day period, the events constituting Good Reason. If a
termination for Good Reason occurs, Executive shall receive the benefits set
forth in Section 5.1 as if the termination were a termination without Cause by
the Company.

5.4 Termination for Cause. In the event the Company terminates Executive for
Cause (as defined below), Executive shall receive payment for any earned but
unpaid Base Salary and any accrued but unused vacation through and including the
date of termination, less applicable withholding and deductions. The Company
shall have no further obligation except as otherwise may be required by law.
Vesting of any unvested stock options and/or other equity securities shall cease
on the date of termination.

5.5 Resignation by Executive. In the event Executive resigns his employment with
the Company, Executive shall receive payment for any earned but unpaid Base
Salary and any accrued but unused vacation through and including the date of
termination, less applicable withholding and deductions. The Company shall have
no further obligation except as otherwise may be required by law. Vesting of any
unvested stock options and/or other equity securities shall cease on the date of
termination.

5.6 Termination of Employment due to Death or Disability. In the event
Executive’s employment terminates due to death or disability, Executive (or his
estate) shall receive payment for any earned but unpaid Base Salary and any
accrued but unused vacation through and including the date of termination, less
applicable withholding and deductions. The Company shall have no further
obligation except as otherwise may be required by law. Vesting of any unvested
stock options and/or other equity securities shall cease on the date of
termination

5.7 Effect of Termination. Executive agrees that should his employment be
terminated for any reason, including Executive’s resignation, he shall be deemed
to have resigned from any and all positions with the Company, including, but not
limited, to a position (if any) on the Board.

5.8 Section 409A Compliance. It is intended that any benefits under this
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), provided under Treasury Regulations Sections 1.409A-1(b)(4),
and 1.409A-1(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions, and to the extent not so exempt,
this Agreement (and any definitions hereunder) will be construed in a manner
that complies with Section 409A. For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(iii)), Executive’s right to receive any installment
payments under this Agreement (whether severance payments, if any, or otherwise)
shall be treated as a right to receive a series of separate payments and,



--------------------------------------------------------------------------------

accordingly, each installment payment hereunder shall at all times be considered
a separate and distinct payment. Notwithstanding any provision to the contrary
in this Agreement, if Executive is deemed by the Company at the time of
termination to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i), and if any of the payments set forth herein are deemed
to be “deferred compensation,” then to the extent delayed commencement of any
portion of such payments is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) and the related adverse taxation under
Section 409A, such payments shall not be provided prior to the earliest of
(i) the expiration of the six-month period measured from the date of
termination, (ii) the date of Executive’s death or (iii) such earlier date as
permitted under Section 409A without the imposition of adverse taxation. Upon
the first business day following the expiration of such period, all payments
deferred pursuant to this paragraph shall be paid in a lump sum, and any
remaining payments due shall be paid as otherwise provided herein. No interest
shall be due on any amounts so deferred.

5.9 Section 280G.

(a) If any payment or benefit Executive would receive from the Company or
otherwise in connection with a Change in Control or other similar transaction
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment will be equal to the Reduced Amount. The “Reduced Amount” will be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax, or (y) the largest portion, up to and
including the total, of the Payment, whichever amount ((x) or (y)), after taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal
rate), results in Executive’s receipt of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a Reduced Amount will give rise to the greater after tax benefit,
the reduction in the Payments will occur in the following order: (a) reduction
of cash payments; (b) cancellation of accelerated vesting of equity awards other
than stock options; (c) cancellation of accelerated vesting of stock options;
and (d) reduction of other benefits paid to Executive. Within any such category
of payments and benefits (that is, (a), (b), (c) or (d)), a reduction will occur
first with respect to amounts that are not “deferred compensation” within the
meaning of Section 409A of the Code and then with respect to amounts that are
“deferred compensation” within the meaning of Section 409A of the Code. In the
event that acceleration of compensation from Executive’s equity awards is to be
reduced, such acceleration of vesting will be canceled, subject to the
immediately preceding sentence, in the reverse order of the date of grant.

5.10 The registered public accounting firm engaged by the Company for general
audit purposes as of the day prior to the effective date of the event described
in Section 280G(b)(2)(A)(i) of the Code will perform the foregoing calculations.
If the registered public accounting firm so engaged by the Company is serving as
accountant or auditor for the acquirer or is otherwise unable or unwilling to
perform the calculations, the Company will appoint a nationally recognized firm
that has expertise in these calculations to make the determinations required
hereunder. The Company will



--------------------------------------------------------------------------------

bear all expenses with respect to the determinations by such independent
registered public accounting firm required to be made hereunder. The firm
engaged to make the determinations hereunder will provide its calculations,
together with detailed supporting documentation, to the Company and Executive
within 30 calendar days after the date on which Executive’s right to a Payment
is triggered (if requested at that time by the Company or Executive) or such
other time as reasonably requested by the Company or Executive. Any good faith
determinations of the independent registered public accounting firm made
hereunder will be final, binding and conclusive upon the Company and Executive.

6. DEFINITIONS.

6.1 “Cause” for termination shall mean that the Company has determined in its
sole discretion that any one or more of the following has occurred:
(i) Executive’s commission of a felony; (ii) any act or omission of Executive
constituting dishonesty, fraud, immoral, or disreputable conduct that causes
material harm to the Company; (iii) Executive’s violation of Company policy that
causes material harm to the Company; (iv) Executive’s material breach of any
written agreement between Executive and the Company which, if curable, remains
uncured for thirty (30) days after notice; or (v) breach of fiduciary duty.

6.2 “Change in Control” shall have the same meaning and effect as “Change in
Control” is defined in the Company’s 2014 Equity Incentive Plan, as may be
amended from time to time.

6.3 “Good Reason” shall mean the occurrence of any of the following without
Executive’s prior written consent: (i) the assignment to Executive of any duties
or responsibilities which result in the material diminution of Executive’s then
current position; provided, however, that the acquisition of the Company and
subsequent conversion of the Company to a division or unit of the acquiring
company will not by itself result in a diminution of Executive’s position; or
(ii) a reduction by the Company in Executive’s annual base salary by greater
than thirty percent (30%), except to the extent the base salaries of other
similarly situated employees of the Company are accordingly reduced; or
(iii) any request by the Company that Executive relocate to a new principal base
of operations that would increase Executive’s one-way commute distance by more
than one hundred (100) miles from his then-principal base of operations, unless
Executive accepts such relocation opportunity. Notwithstanding the foregoing,
any actions taken by the Company to accommodate a disability of Executive or
pursuant to the Family and Medical Leave Act shall not be a Good Reason for
purposes of this Agreement.

7. Resolution of Disputes. The parties recognize that litigation in federal or
state courts or before federal or state administrative agencies of disputes
arising out of Executive’s employment with the Company or out of this Agreement,
or Executive’s termination of employment or termination of this Agreement, may
not be in the best interests of either Executive or the Company, and may result
in unnecessary costs, delays, complexities, and uncertainty. The parties agree
that any dispute between the parties arising out of or relating to the
negotiation, execution, performance or termination of this Agreement or
Executive’s employment, including, but not limited to,



--------------------------------------------------------------------------------

any claim arising out of this Agreement, claims under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, Section 1981 of the Civil Rights Act of 1966, as amended, the Family
Medical Leave Act, the Employee Retirement Income Security Act, and any similar
federal, state or local law, statute, regulation, or any common law doctrine,
whether that dispute arises during or after employment, shall be settled by
binding arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association; provided however,
that this dispute resolution provision shall not apply to any separate
agreements between the parties that do not themselves specify arbitration as an
exclusive remedy. The location for the arbitration shall be New York City, New
York . Any award shall be final, binding and conclusive on the parties for all
purposes, and judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof. The parties acknowledge and agree that
their obligations to arbitrate under this Section survive the termination of
this Agreement and continue after the termination of the employment relationship
between Executive and the Company. The parties each further agree that the
arbitration provisions of this Agreement shall provide each party with its
exclusive remedy, and each party expressly waives any right it might have to
seek redress in any other forum, except as otherwise expressly provided in this
Agreement. By election arbitration as the means for final settlement of all
claims, the parties hereby waive their respective rights to, and agree not to,
sue each other in any action in a Federal, State or local court with respect to
such claims, but may seek to enforce in court an arbitration award rendered
pursuant to this Agreement. The parties specifically agree to waive their
respective rights to a trial by jury, and further agree that no demand, request
or motion will be made for trial by jury

8. GENERAL PROVISIONS.

8.1 Representations and Warranties. Executive represents and warrants that
Executive is not restricted or prohibited, contractually or otherwise, from
entering into and performing each of the terms and covenants contained in this
Agreement, and that Executive’s execution and performance of this Agreement will
not violate or breach any other agreements between the Executive and any other
person or entity.

8.2 Advertising Waiver. Executive agrees to permit the Company, and persons or
other organizations authorized by the Company, to use, publish and distribute
advertising or sales promotional literature concerning the products and/or
services of the Company in which Executive’s name and/or pictures of Executive
appear. Executive hereby waives and releases any claim or right Executive may
otherwise have arising out of such use, publication or distribution.

8.3 Entire Agreement; Governing Law; Additional Provisions. This Agreement,
along with the PIIA, constitutes the complete, final and exclusive embodiment of
the entire agreement between Executive and the Company with regard to its
subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both
Executive and a duly authorized member of



--------------------------------------------------------------------------------

the Board. This Agreement will bind the heirs, personal representatives,
successors and assigns of both Executive and the Company, and inure to the
benefit of both Executive and the Company, and to his and its heirs, successors
and assigns. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified so as
to be rendered enforceable. This Agreement will be deemed to have been entered
into and will be construed and enforced in accordance with the laws of the State
of Connecticut applied to contracts made and to be performed entirely within
Connecticut. Any ambiguity in this Agreement shall not be construed against
either party as the drafter. Any waiver of a breach of this Agreement shall be
in writing and shall not be deemed to be a waiver of any successive breach.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

This Agreement may be executed in counterparts and facsimile signatures will
suffice as original signatures.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

CARA THERAPEUTICS, INC. By:

/s/ Derek Chalmers

Name: Derek Chalmers Title: Chief Executive Officer

 

Accepted and agreed: /s/ Joseph Stauffer, D.O. JOSEPH STAUFFER, D.O.